In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-232 CR

____________________


LARRY JAMES HORTON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 411th District Court
Polk County, Texas

Trial Cause No. 18436




MEMORANDUM OPINION
	We have before the Court an appeal by Larry James Horton from a sentence
pronounced January 4, 2006.  The notice of appeal was filed with the trial court on May 15,
2006, more than ninety days from the date of sentencing.  We notified the parties that the
appeal did not appear to have been timely filed.  The appellant did not supply an affidavit or
otherwise establish that notice of appeal was filed within the time permitted for perfecting
appeal.  The court finds the notice of appeal was not timely filed.  Tex. R. App. P. 26.2.  No
extension of time was timely requested pursuant to Tex. R. App. P. 26.3.  It does not appear
that appellant obtained an out-of-time appeal.  The Court finds it is without jurisdiction to
entertain this appeal.  Accordingly, the appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
									HOLLIS HORTON
									         Justice

Opinion Delivered July 26, 2006 
Do Not Publish
Before Gaultney, Kreger and Horton, JJ.